UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1830



NEBIYOU GASHAWTENA TERFE,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 13, 2008                  Decided:   June 30, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner. Jeffrey S. Bucholtz, Acting Assistant
Attorney General, Barry J. Pettinato, Assistant Director, Dalin R.
Holyoak, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nebiyou   Gashawtena    Terfe,    a   native    and   citizen      of

Ethiopia,   petitions   for   review    of   an   order    of   the   Board    of

Immigration   Appeals   (“Board”)      dismissing   his    appeal     from    the

immigration judge’s order finding him removable and denying his

applications for asylum, withholding from removal, and withholding

under the Convention Against Torture (“CAT”). Terfe challenges the

immigration judge’s adverse credibility finding, and asserts the

immigration judge ignored or gave insufficient weight to Terfe’s

documentary evidence.*    We deny the petition for review.

            The Immigration and Naturalization Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                 8 U.S.C.

§ 1158(a) (2000).       The INA defines a “refugee” as a person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”       8 U.S.C. § 1101(a)(42)(A) (2000).

An applicant can establish refugee status based on past persecution

in his native country on account of a protected ground.               8 C.F.R.

§ 1208.13(b)(1) (2007).       Without regard to past persecution, an



     *
      Although Terfe makes passing reference to it in his brief, he
does not present any substantive argument challenging the Board’s
affirmance of the immigration judge’s denial of withholding of
removal or protection under the CAT. Accordingly, those claims
have been abandoned. See Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999).

                                   - 2 -
alien    can    establish     a   well-founded       fear    of   persecution     on    a

protected ground.        Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th

Cir. 2004).

               An   applicant      has   the    burden      of    demonstrating    his

eligibility for asylum.            8 C.F.R. § 1208.13(a) (2007); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                                 A

determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a

whole.    INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                        This

court will reverse the Board “only if the evidence presented by the

petitioner was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”                    Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks and

citations omitted).

               We find sufficient evidence supports the Board’s adverse

credibility finding and the record does not compel a different

result.        Therefore, we will not disturb the Board’s denial of

Terfe’s application for asylum.

               Accordingly,       we   deny    the   petition     for   review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    PETITION DENIED


                                         - 3 -